Title: To George Washington from John Hancock, 5 October 1775
From: Hancock, John
To: Washington, George

 

Sir,
[Philadelphia] 5 Octor [17]75

By a very intelligent person just arrived from London we have certain intelligence that a large number of Brass cannon from 24 to 4 pounders are preparing at the tower and were to be sent to Boston immediately, that 400 of the train of artilery were to be sent with them; that transports were taken up by Government to carry several regiments from Ireland to New york, that 17 of the transports lay at Deptford when he left England; that he expected they would sail from Ireland by the last of Septr.
The following is an extract from a person of credit in London dated 31 July which came by the above gentleman.
“The plan of operation they have at present in agitation or which I might properly say, actually determined on and transmitted to Boston is as follows.
[“]With the assistance of Govr Tryon (who is much relied on for the purposed[)] to get immediate possession of New york & Albany—to fill both of these cities with very strong garrisons—to declare all Rebels who do not join the Kings forces—to comand the Hudsons and East Rivers with a number of small men of war & cutters stationed in different parts of it, so as wholly to cut off all communication by water between New york and the provinces to the northward of it & between New york & Albany except for the Kings Service and to prevent also all communication between the city of New york & the provincs of New Jersey, Pensylvania and those to the southward of them. By these means Administration & their friends fancy that they shall soon either starve out or retake the garrisons of Ticonderoga & Crown point & open & maintain a safe intercourse & correspondence between Quebec Albany & New york & thereby afford the fairest opportunity to their Soldiery & the canadians (In conjunction with the Indians to be procured by G. J.)—to make continual irruptions into New Hampshire, Massachussetts bay & Connecticut and so distract & divide the provincial forces as to render it easy for the British army at Boston to defeat them: but the spirits of the Massachussetts people, depopulate their country & compel an absolute subjection to Great Britain—Another good effect to be deduced from this extensive

plan, as government apprehend, is that as New york will by this method be prevented from supplying the Massachussetts army near Boston with flour &c. As they heretofore have done through the medium of Connecticut, And the New Jersey and pensylvania people will not be able to transport provisions across the country & the colony of Connecticut does not raise corn sufficient for the supply of herself and the Massachussetts bay. The inhabitants & troops of this province must inevitably of course be in a short time destroyed by diseases and famine and to this train of facts let me add; that in consequence of General Gage’s desire brought by Captn Chadds one hundred flat bottomed boats are at present building at Deptford &c. in order to be sent immediately to America—but for what particular purpose I have not yet been able to learn. Many American gentlimen have however been lately asked by a Lord high in the American department, what sized vessels can go loaded from hence to Albany—what is the depth of water at the overslaw (I think that is the name of the shallowest place in the north River[)]—Whether the ship belonging to Albany in the London trade is alway obliged to unload part of her cargo before she can get to Albany and what proportion of it. Whether if batteries were erected at the highlands, they would not prevent vessels from going up & down the north river. And where would be the best places on that river to hinder the New-Jersey people &c. from sending flour &c. in the winter through Connecticut to the Massachussetts bay. These are the proposed operations to the northward. As to the southward—Commodor Shuldam is preparing with all expedition to go to Virginia at the earnest request of Lord Dunmore with a number of Frigates, Cutters &c. which are to be employed in obstructing all communication by water inland between the Carolinas Virginia, Maryland, Pensylvania & the northern Colonies And in order to keep the virginians & Marylanders engaged at home and prevent their affording any assistance to New york or the Massachussetts bay. Those frigates & cutters are to destroy the towns of Virginia & Maryland and spread devastation over the plantations bordering on the navigable rivers. Shuldam is also to detach some of his fleet to lie before Philada & Charles town S.C. and fire on these cities, if they afford the least assistance to the Massachussetts bay.”

There are several other letters which confirm the above and farther intimate the resolutions of Administration to take into pay 20.000 Hessians & Hanoverians But as this must have the sanction of parliament it is apprehended they will not be sent out this fall.
The Gentlemen appointed to wait on you are to set out tomorrow Morning. I am Your most Obedt sert

John Hancock Prest

